Citation Nr: 9928413	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an effective date prior to June 12, 1991 
for a 10 percent disability evaluation for residuals of a 
shell fragment wound to the left arm

3.  Entitlement to an effective date prior to June 12, 1991 
for a 20 percent evaluation for residuals of a shell fragment 
wound to the left leg.

4.  Entitlement to an effective date prior to June 12, 1991 
for a 20 percent evaluation for residuals of a shell fragment 
wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought.  The veteran, who 
had active service from May 1944 to May 1946, appealed those 
decisions.

The Board remanded the issue of entitlement to service 
connection for a low back disorder in February 1994 and in 
October 1995.  The development sought by those remands has 
since been accomplished.  One issue identified by the Board 
in the October 1995 remand was entitlement to service 
connection for a right knee disorder.  That issue was 
identified as inextricably intertwined with an increased 
evaluation for residuals of a shell fragment wound of the 
right leg, as the veteran essentially argued that all of his 
right leg disability was attributable to the residuals of the 
shell fragment wound.  A July 1997 rating decision raised the 
veteran's evaluation for that disability to 20 percent, and 
attributed all of his right leg disability, including his 
right knee disorder, to residuals of a fragment wound of the 
right knee.  In this respect, that claim was granted in full, 
it is no longer an issue for appellate review.  See Grantham 
v. Brown, 114 F.3d 1156, 1157-58 (Fed. Cir. 1997).

Finally, the Board notes that the veteran stated in his 
substantive appeal dated in February 1998 that errors were 
made by the RO in the rating action dated in May 1946.  He 
seems to be raising the issue of clear and unmistakable 
error, as contemplated in 38 C.F.R. § 3.105(a).  The 
veteran's letters dated in October and December 1997 also 
raise that point.  As this issue has not been adjudicated by 
the RO, it is referred to them for action deemed appropriate.

FINDINGS OF FACT

1.  The veteran was wounded in combat on Iwo Jima, and 
resulting shell fragment wound residuals have been service 
connected since May 1946.

2.  In October 1994, a VA orthopedic surgeon had the 
opportunity to review the veteran's claims files and review 
the evidence of record.  While acknowledging the veteran's 
wounds, the VA physician found that the veteran's 
degenerative process in the low back was most consistent with 
degenerative aging as a result of job activity.

3.  The RO received a formal claim for increased evaluations 
for shell fragment wounds on June 12, 1991.

4.  The claims file does not reflect that the RO received 
notice, whether constructive or actual, of any increase in 
severity for residuals of a shell fragment wound to the left 
arm at any time prior to June 12, 1991.

5.  VA treatment records dated November 5, 1990 reflect the 
presence of retained foreign bodies in both knees.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

2.  The effective date for the grant of an increased 
evaluation for the veteran's residuals of a shell fragment 
wound of the left arm was correctly determined to be June 12, 
1991.  38 C.F.R. §§ 3.155,3.157, 3.400(o) (1998).

3.  An effective date of November 5, 1990 is the proper 
effective date for the grant of an increased evaluation for a 
shell fragment wound of the left leg.  38 C.F.R. 
§§ 3.155,3.157, 3.400(o) (1998).

4.  An effective date of November 5, 1990 is the proper 
effective date for the grant of an increased evaluation for a 
shell fragment wound of the right leg.  38 C.F.R. 
§§ 3.155,3.157, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  An unappealed 
August 1955 rating decision denied service connection for a 
herniated intervertebral disc.  Thereafter, the veteran 
sought to reopen a claim for service connection, and a 
February 1994 Board remand sought further development, and a 
December 1994 RO rating decision reopened the claim for 
service connection, but continued the underlying denial of 
service connection for a back disorder.  Under recent United 
States Court of Appeals for Veterans Claims (Court) and 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) decisions, VA must determine whether even a 
reopened claim is well-grounded.  The Board finds that the 
veteran's claim for service connection for a low back 
disorder is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran was wounded in combat on Iwo Jima in March 1945.  
The veteran's separation document indicates that his military 
specialties were as a scout sniper and intelligence man in 
the United States Marine Corps.  An April 1946 separation 
examination report noted that the veteran's spine was normal, 
and noted the presence of many shrapnel wounds.  Service 
connection was established in May 1946 for residuals of 
wounds to the left arm, bilateral buttocks, and bilateral 
legs.  

In May 1955, the veteran sought VA hospitalization for back 
pain.  The veteran's service-connected wounds were noted in 
the hospitalization summary, as was post-service employment.  
The veteran reported that around 1950 or so he began to 
experience back pain, but that X-rays were negative.  
However, the veteran also reported that a family physician 
diagnosed him with sacroiliac strain.  Objectively at the 
time of the May 1955 VA admission, there was spasm of the 
erector muscle group, and motion was limited by pain.  X-rays 
revealed a slight narrowing of the intervertebral spaces 
between the L4 and L5 and L5 and S1 vertebrae.  An etiology 
of the back disorder was not given.  

Evidence in support of the veteran's claim includes a March 
1993 VA neurological treatment record that ascribed upper and 
low back pain to the veteran's combat wounds.  It is unclear 
from that record if the VA clinician merely took the 
veteran's history or if he had the chance to review the 
veteran's claims file or complete treatment history.  

Contrary evidence includes an October 1994 opinion from a VA 
orthopedic surgeon that found that the aging process was the 
cause of the veteran's back disorder.  In this respect, the 
VA physician apparently had the opportunity to review the 
veteran's medical records.  He initially noted that the 
veteran was able to return to duty for another year after his 
combat wounds, and referenced a 1955 treatment record (that 
is, parenthetically, in the claims files).  The 1955 record 
did not note a back disorder or injury at the time of 
separation from active service, but did note that the veteran 
was employed performing manual labor.  X-rays of the low back 
were normal in the early 1950s.  However, X-rays taken in 
1955 showed degenerative changes in the low back.  Looking at 
this evidence, the VA orthopedic surgeon rendered the opinion 
that the veteran's history and X-ray findings were most 
consistent with a degenerative aging process rather than any 
single injury.

In light of the above, the Board finds that the preponderance 
of the evidence is against service connection for a low back 
disorder.  Towards this end, the Court has held that a 
medical history, merely because it is transcribed by a 
medical professional, does not rise to competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, without further explanation and a supporting opinion, 
the March 1993 treatment record is not particularly 
probative.  Contrarily, the VA orthopedic surgeon provided a 
supporting explanation, and further, made reference to 
relevant evidence in the claims files.  As the VA orthopedic 
surgeon discounted any causal relationship between any 
possible in-service injury and a current low back disorder, 
the Board finds that the preponderance of the evidence is 
against the claim.

In doing so, the Board acknowledges the Court of Appeals 
decision in Collette v. Brown that under 38 U.S.C.A. § 1154 
(b), a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  

However, the Board finds that the October 1994 opinion to be 
particularly convincing, and notably, does not question the 
veteran's underlying assertion that he was injured.  Rather, 
the central issue is whether the veteran's current low back 
disorder is a result of an in-service injury, and in light of 
the October 1994 opinion, the Board finds that it is not.  
The evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (1998).  

Earlier Effective Dates

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
Court has "noted that the use of the term 'well-grounded' 
should be confined to an evidentiary context.  '[W]here the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law'."  See Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

As noted above, the veteran was wounded in combat on Iwo 
Jima.  A May 1946 rating decision granted service connection 
for the shell fragment wounds, assigning a 20 percent 
evaluation for wounds to the right buttocks, 20 percent 
evaluation for wounds to the left buttocks, and a 10 percent 
evaluation for wounds to both legs and left arm.  The 
veteran's overall evaluation was then 50 percent, effective 
May 3, 1946, the date following his separation from active 
service.  The veteran was informed of this decision and 
appellate rights in correspondence dated that same month, but 
did not appeal.  A March 1948 rating decision continued these 
evaluations.  The veteran was informed of this decision and 
appellate rights in correspondence dated that same month, but 
did not appeal.

In May 1948, the veteran was examined by the Michigan Medical 
Service for his shell fragment wounds for VA compensation 
purposes.  X-rays of his legs were taken, and reflected the 
presence of multiple small shrapnel fragments about his left 
knee joint.  A July 1948 rating continued the various 
ratings, and the veteran was informed of this decision and 
appellate rights in subsequent July 1948 correspondence.  The 
veteran did not appeal the decision

In July 1955, the veteran was provided a VA examination to 
determine the extent of his service connected wounds.  An 
August 1955 rating decision denied service connection for a 
herniated disc, and continued the 50 percent combined 
evaluation for the veteran's various wounds.  In 
correspondence dated August 1955, the RO informed the veteran 
of this decision and appellate rights.  The veteran did not 
appeal the decision

As a result of a June 1961 VA examination, the RO issued a 
July 1961 rating decision, which continued the 50 percent 
combined evaluation.  That rating decision assigned a 20 
percent disability evaluation to residuals of shell fragment 
wounds to each respective buttock, and a 10 percent 
evaluation for the shell fragment wound to the left leg.  
Further, that decision found that shell fragment wounds to 
the right leg and left arm were not disabling to a 
compensable degree.  August 1964 correspondence informed the 
veteran of his ongoing payments.

In April 1976, the veteran sought VA surgery for a foreign 
body granuloma of the left leg, resulting from the shell 
fragment wound of that leg.  The veteran was hospitalized for 
22 days.  A June 1976 rating decision granted a temporary 100 
percent evaluation as a result of the surgery, effective from 
April 8, 1976, and renewed the 50 percent combined evaluation 
effective July 1, 1976.  The veteran was informed of that 
decision and appellate rights in July 1976, but did not 
appeal.  

On November 5, 1990, VA X-rays obtained for treatment 
purposes showed retained foreign bodies in both knees.  On 
June 12, 1991, the RO received a formal claim for increased 
evaluations.  The veteran indicated in his claim that his 
symptomatology had increased.  Other VA treatment records 
dated after November 5, 1990 were obtained by the RO, and 
private treatment records were likewise received by the RO 
after November 5, 1990.  A November 1991 rating decision 
denied increased evaluations, and a timely appeal followed.  
After two Board remands, the RO granted a 20 percent 
evaluation for residuals of a shell fragment wound to the 
right leg and a 20 percent evaluation for residuals of a 
shell fragment wound to the left leg.  The RO also assigned a 
10 percent evaluation for residuals of a shell fragment wound 
to the left arm, and continued the 20 percent evaluation for 
each respective shell fragment wound of the bilateral 
buttocks in the July 1997 rating decision on appeal.  The RO 
assigned an effective date of June 12, 1991 for the increased 
evaluations.

A "claim" is defined under 38 C.F.R. § 3.1(p) (1998) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (1998).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §3.157(a); see 38 C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed, receipt of VA 
medical records or private medical records may be accepted as 
an informal claim under limited circumstances.  See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  See 38 C.F.R. § 3.157(b)(1).

The claims file does not reflect, nor does the veteran 
essentially contend, that an appeal was initiated with 
respect to any rating decision prior to the November 1991 
rating decision on appeal.  In this respect, the prior rating 
decisions are now final.  Looking at the above in context, 
the Board finds that under 38 C.F.R. § 3.157(b), the 
veteran's November 5, 1990 VA treatment for bilateral leg 
pain, due to his service connected residuals of shell 
fragment wounds serves as both an informal claim for an 
increased evaluation and the first ascertainable that an 
increase in disability had occurred.  Nothing in the claims 
file dated prior to November 5, 1990, except for evidence 
that was contemplated in prior rating decisions, would 
reflect that an increase in severity had occurred with regard 
to any of the veteran's service connected wounds.  

Ultimately, the information contained in the November 5, 1990 
VA X-ray report is substantially consistent with the 
information used to raise the veteran's disability 
evaluations for his service connected residuals of shell 
fragment wounds to the left and right legs.  Thus, the Board 
finds that the evidence supports an effective date of 
November 5, 1990 for a 20 percent disability evaluation for 
the left and right legs, respectively.  

However, the November 5, 1990 X-rays report is completely 
silent as to complaints related to the veteran's left arm.  
In this respect, the earliest document that could reasonably 
be construed as a claim for an increased evaluation for the 
shell fragment wound to the left arm is the statement 
received by the RO on June 12, 1991.  Evidence received prior 
to that date does not relate to this disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of an effective date prior 
to June 12, 1991 for a 10 percent disability evaluation for a 
shell fragment wound of the left arm.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1998).  


ORDER

Service connection for a back disorder is denied.

An effective date prior to June 12, 1991 for a grant of a 10 
percent disability evaluation for a shell fragment wound to 
the left arm is denied.

An effective date of November 5, 1990 for a grant of a 20 
percent disability evaluation for a shell fragment wound to 
the left leg is granted.

An effective date of November 5, 1990 for a grant of a 20 
percent disability evaluation for a shell fragment wound to 
the right leg is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

